Citation Nr: 0327940	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to the assignment of a higher evaluation for 
residuals of the left ankle, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran's DD214 shows active service from June 1985 to 
July 1995, with 14 years, 7 months and 4 days of prior active 
service.  There is indication of essentially continuous 
service from July 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).


REMAND

The veteran has reported recent treatment at a VA medical 
center in Charleston, South Carolina and has contended that 
the latest examination of September 2001 was inadequate to 
fully evaluate his disability and his disability has worsened 
since his last examination.  Therefore, additional treatment 
records should be obtained and a current VA examination 
should be provided.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled Am. Veterans, supra.

2.	The RO should obtain legible copies of 
VA treatment records from the 
Charleston, South Carolina medical 
center, since February 2001.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.

3.	The veteran should be scheduled for an 
appropriate VA examination, such as an 
orthopedic exam, to determine the 
current severity of his service 
connected left ankle disability.  The 
claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
indicated special tests and studies 
should be accomplished and included 
with the examination report.  

All disability should be evaluated in 
relation to its history with emphasis 
on the limitation of activity and 
functional loss due to pain imposed by 
the disability at issue in light of 
the whole recorded history and due 
solely to the service connected 
disability.

The examiner should describe the 
motion of the ankle, identify what is 
normal ankle motion and discuss any 
limitations.  Further functional 
limitation caused by pain should be 
set forth.  The factors upon which any 
medical opinion is based should be set 
forth for the record.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter 
is not available, personnel at the 
medical center should certify the 
address to which the letter was sent, 
and certify that it was not returned 
as undeliverable.

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




